Based upon our decision in Ault v. Jasko (1994), 70 Ohio St.3d 114, 637 N.E.2d 870, wherein we applied the discovery rule for purposes of tolling the statute of limitations in child-sexual-abuse-repressed-memory cases, this appeal is dismissed, sua sponte, as having been improvidently allowed.
Moyer, C.J., A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., dissents for the reasons stated in his dissenting opinion in Ault v. Jasko (1994), 70 Ohio St.3d 114, 637 N.E.2d 870.